

EXHIBIT 10.11
zendeska01.jpg [zendeska01.jpg]




March 24, 2016
Bryan Cox
[Personal Address]
Delivered by email to: [Personal Email Address]
Dear Bryan:


On behalf of Zendesk, Inc. (the “Company”), I am pleased to offer you employment
with the Company. This letter outlines the terms for your employment.


Position: Your initial position with the Company will be Chief Revenue Officer.
This is a regular full-time exempt position reporting to Mikkel Svane, Chief
Executive Officer.


Start Date: Unless we arrange separately, your first day of employment will be
on May 3, 2016 (the “Start Date”), subject to and contingent upon the
satisfactory completion by the Company of your background check, credentials and
references.


Salary: The Company will pay you an annual salary of $350,000, paid bi-weekly
during your employment, and subject to periodic review and adjustments at the
discretion of the Company. Your salary and other compensation will be subject to
applicable deductions and withholdings.


Bonus: You will be eligible to receive an annual performance bonus of $300,000,
subject to applicable deductions and withholdings, based upon targets
established separately (the “Bonus”). We anticipate that your Bonus will be
structured around annual performance targets for sales, financial and/or
operating results as established by reference to the Company’s annual operating
plan, as approved and as may be modified by the Company’s Board of Directors
(“Board”). Your Bonus will include a semi-annual (mid-year) advance against
expected performance against target. The actual Bonus is discretionary and will
be subject to the Company’s assessment of your performance, as well as business
conditions at the Company. The Bonus will also be subject to your employment for
the full period covered by the Bonus, approval by and adjustments at the
discretion of the Compensation Committee of the Board and the terms of any
applicable bonus plan separately delivered to you. The Company or the
Compensation Committee of the Board may also make adjustments in the targeted
amount of your Bonus. The Bonus will be prorated to your Start Date.


Sign-on Bonus: The Company will provide you with a sign-on bonus of $250,000,
subject to applicable taxes and withholdings (the “Sign-on Bonus”). The full
amount of the Sign-on Bonus will be advanced to you on the next regularly
scheduled payroll date after your Start Date. You will




zenlinea01.jpg [zenlinea01.jpg]
ZENDESK, INC. - 1019 MARKET STREET - SAN FRANCISCO, CA 94103




--------------------------------------------------------------------------------





earn half of the Sign-on Bonus ($125,000) upon completing six months of
employment with the Company after the Start Date, and you will earn the
remaining half of the Sign-on Bonus ($125,000) upon completing twelve months of
employment with the Company after the Start Date. In the event that your
employment is terminated with Cause (as defined in the Company’s Change in
Control Acceleration Plan (the “Acceleration Plan”)) or you resign without Good
Reason (as defined in the Acceleration Plan), within twelve months of the Start
Date, you will be required to repay the unearned portion of the Sign-on Bonus to
the Company, no later than sixty (60) days after your termination or
resignation. There shall be no obligation to repay the Sign-on Bonus in the
event that your employment is terminated by the Company without Cause or you
resign with Good Reason.


RSU Award: We will recommend to the Compensation Committee of the Board, that
you be granted Restricted Stock Units (“RSUs”) representing 200,000 shares of
the Company’s Common Stock (the “RSU Award”). The RSU Award is subject to
approval by the Compensation Committee of the Board. The terms and conditions
associated with the RSU Award, including vesting and other conditions, will be
governed by the associated RSU Award agreement that you will be required to
enter with the Company.


Restricted Stock Unit Vesting: Your RSUs will vest over a four-year vesting
schedule, subject to the RSU Award agreement and the acceleration provisions
provided below. The first 25% shall vest during the month of the first
anniversary of your Start Date with the Company. The remaining 75% shall vest
ratably on a monthly basis over the remaining 36 months.


Stock Options: We will recommend to the Compensation Committee of the Board,
that you be granted an option to purchase 300,000 shares of the Company’s Common
Stock at the stock’s fair market value on the date of grant (the “Stock Option
Award”). The Stock Option Award is subject to approval by the Compensation
Committee of the Board. Your eligibility for the Stock Option Award will be
governed by the associated Stock Option Award agreement that you will be
required to enter with the Company.


Stock Option Vesting: Your stock options will vest over a four-year vesting
schedule, subject to the Stock Option Award agreement and the acceleration
provisions provided below. The first 25% shall vest on the first anniversary of
your Start Date with the Company. The remaining 75% shall vest ratably on a
monthly basis over the remaining 36 months.


Acceleration of the Vesting of Equity: You will be eligible to participate in
the Acceleration Plan. The Acceleration Plan provides for the acceleration of
the vesting of a participant’s RSUs and stock options in the event that the
participant’s provision of services to the Company is terminated under certain
circumstances following a change in control of the Company, subject to the terms
and conditions set forth in the Acceleration Plan. The full text of the
Acceleration Plan is available for your review.


Corporate Housing: During your employment with the Company, you will be provided
with access to a fully furnished corporate apartment. This benefit is subject to
change at the sole discretion of the Company.




--------------------------------------------------------------------------------





Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to employees, including health,
dental, life and disability insurance, subject to the terms and conditions of
those plans and programs which may be modified from time to time. Details of
these benefits programs, including mandatory employee contributions, will be
made available to you on or after your Start Date. You may also participate in
the Company’s 401(k) Retirement Plan and you will be eligible to participate in
our “Take What You Need” Vacation Policy.


Representation Regarding Other Obligations: This offer is contingent on your
representation that you are not subject to any confidentiality, non-competition
agreement or a similar type of restriction that may affect your ability to
devote full time and attention to your work at Zendesk. If you have entered into
any agreement that may limit your ability to work on behalf of the Company,
please provide the Company a copy of such agreement as soon as possible.


Other Terms: Your employment with the Company shall be on an at-will basis. In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice. Similarly, the terms of employment outlined in
this letter are subject to change at any time provided that the at-will nature
of your employment may not be altered except by a formal writing signed by the
Company’s Chief Executive Officer. You also will be required to sign the
Company’s standard Confidentiality, Compliance and Assignment Agreement as a
condition of your employment. This offer letter and the Confidentiality,
Compliance and Assignment Agreement shall be governed by California law. In
addition, as with all employees, our offer to you is contingent on your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States. You will be required to complete Form I-9 in
accordance with the Immigration Reform and Control Act of 1986. You are required
to complete Section 1 of the Form I-9 on or before your first day of employment
and to present, within 72 hours of hire, verification of your identity and legal
right to work in the United States. On your first day of employment, bring
original documents to verify your employment eligibility - please refer to the
I-9 form for the list of acceptable documents.




--------------------------------------------------------------------------------





We are excited about the opportunity to work with you at Zendesk, Inc. If you
have any questions about this information, please do not hesitate to call.
Otherwise, please confirm your acceptance of this offer of employment by March
29, 2016 by signing below and returning a copy. We are confident that with your
background and skills, you will have an immediate positive impact on our
organization.






Very truly yours,
/s/ Mikkel Svane
 

Mikkel Svane
Chief Executive Officer


Signature: /s/ Bryan Cox                    March 24, 2016                
Bryan Cox                    Date




